ELLISON, P. J.
This action was brought to recover four thousand four hundred dollars and sixty-seven cents from defendant as money, in her hands arising' from the sale of lands alleged to. belong to plaintiff. Defendant’s answer was an admission of funds in her hands, but set up that other parties were claiming it. • That she had no individual interest in the matter, but was subject to be harrassed by the other claimants and to become liable to them. She prayed that she be allowed to pay the money in her hands into court and that plaintiff and the other claimants be required to interplead therefor, and that she be discharged. The trial court found for the defendant and ordered her to pay the money into court, and plaintiff has brought the case here,
' . -It appears plaintiff’s mother, Esther Glee, owned a tract, of land in Livingston county, Missouri, which she deeded to plaintiff by warranty deed on the 10th of-August, 1911. That shortly thereafter, on the 22d of .August, 1911, plaintiff conveyed the land to one Eckélberry and placed the deed in defendant’s hands to deliver to Eckelberry and receive the balance of the purchase money due from him and that she delivered the deed and received from Eckelberry the balance of the purchase money, which she had in her possession when she filed her answer. But it appears that Esther *195Gee made a will on the 10th of September, 1910, in which she devised to plaintiff the land in question which she afterwards deeded to him as above stated. By the terms of the will this devise was made subject grandchildren, children of a deceased daughter, and to the payment of five hundred dollars éach to six five dollars each to two grandsons. Defendant was named in this will as executrix and she was duly.given letters by the probate court.
These grandchildren claim that the deed from their grandmother to the .plaintiff was not to convey him the title as his own, but that he might be enabled to make a-proper conveyance to whoever might become a purchaser, and that the equitable title remained in their grandmother, and that upon a sale by plaintiff the purchase money was to be turned over to the grandmother. The grandchildren further claim that as plaintiff was only a trustee for -their grandmother, that the sums of money bequeathed to them in the will should be paid to them out of the fund thus in defendant’s hands, while plaintiff, as stated'in his petition, claims the entire fund unencumbered by a trust or charge.
Defendant insists that while she disclaims any personal interest in the controversy, yet if the deed to plaintiff from his mother was for the purposes we have stated, she, as executrix, ought to have possession of it in that character and distribute it according to law —that is, to whoever it may be determined is legally entitled to it.
The only question presented is whether the trial court was right in holding that defendant had shown a right to have plaintiff and the other claimants inter-plead for the money thus claimed by them. We recognize the law as stated by us in Swain v. Bartlett, 82 Mo. App. 642, that in order to entitle one to maintain a bill of interpleader, he must be entirely indifferent between the conflicting interests, and “must not have *196lent himself in any way to further the claim of either party to the fund in controversy;” and such seems to be defendant’s position.
Defendant did not voluntarily become the agent of plaintiff; her understanding was that he was a trustee for the conveyance of the title. We do understand how this case is to be distinguished in principle from Roselle v. Farmers Bank, 119 Mo. 84. There a draft in Roselle’s name was deposited by him in the bank and by it collected and it afterwards refused to pay him the money. He brought suit and the bank’s answer admitted these facts, but set up that while he was the apparent owner of all the money, he was in reality only rightly entitled to a part, and that the other parts (one-seventh each) were claimed by other parties. It was held that the bank was entitled to be relieved of the responsibility of paying out the money to the proper parties; that in effect the bank was a mere stakeholder of the fund. The court remarked that with the rights of the respective claimants it had nothing to do. And so we say in this case that we have no concern with the merits of the controversy between the claimants and make no intimation as to the legal right. That is a matter for adjudication when the issues are formulated between them.
The judgment is affirmed.
All concur.